DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.

 Response to Arguments
Applicant's arguments filed 2/22/21 have been fully considered but they are moot in view of the new grounds of rejection necessitated by applicant’s amendment to the claims. 

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 4 recites the limitation "a microcontroller" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  As best understood, there is a second microcontroller associated with the VOC sensor. 
Claims 6-9 have dependency from claim 5 which has been cancelled.  As best understood, claims 6-7 depend from claim 4, claims 8-9 depend from claim 7. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jouper et al. (US 20150241209 herein after “Jouper”) in view of Edwards et al. (WO2015053793 herein after “Edwards”).

Claim 1: Jouper teaches a sensor assembly for use in a plurality of storage bins (storage container 102) located in a passenger cabin of a commercial aircraft ([0019] the container is occupied by object 107 such as a suitcase in an aircraft stowage bin), the sensor assembly comprising: 
	a plurality of volume sensors (sensors 103) configured to periodically measure an unoccupied volume of each storage bin (Fig. 2 shows the flow chart which cycles back periodically to measure available volume when the system is still “on”), wherein the plurality of volume sensors are disposed along the sensor assembly (Figs. 1A, 1B show the sensors 103 disposed along the top of the container 102); 
	a microcontroller (control circuit 104) configured to communicate with the volume sensors within each storage bin (the control circuit is configured to determine the amount of space that is occupied in container 102 using input from sensors 103); and a radio ([0024] communication among the elements may be accomplished by a variety of widely available technologies including… radio frequencies, wi-fi, etc.) for transmitting, to a central location on the aircraft (while the discussion is directed to the flight attendant or passengers [0008], it is understood that the transmission of data regarding available volume can be directed to whomever may find it usable within an aircraft thus transmitted where it is needed), 
	Jouper fails to teach a plurality of Volatile Organic Compound (VOC) sensors configured to sense a VOC concentration level of each storage bin; wherein the plurality of VOC sensors and the plurality of volume sensors (111) are alternately disposed along the sensor assembly; a microcontroller configured to communicate with the volume sensors and VOC sensors within each storage bin, the microcontroller preprogrammed with a threshold VOC concentration level and configured to output an alert when the sensed VOC concentration level of each storage bin exceeds the preprogrammed threshold level.
	However, Edwards teaches a plurality of Volatile Organic Compound (VOC) sensors configured to sense a VOC concentration level of each storage bin (gas sensors to monitor for a plurality of gas species [0003]; electronic gas sensor 52 [0023]-[0027], Fig. 2; the measuring cell 50 is within a housing 10 which is exposed to an environment to be monitored [0027]); a microcontroller (control module 25) configured to communicate with the VOC sensors within each storage bin ([0027] the housing 10 allows test gas to be drawn in toward the sensors in the measuring cell 50), the microcontroller preprogrammed with a threshold VOC concentration level ([0003], [0006], [0026]; when the monitored environment has a threshold limit value for the individual gases detected. The threshold values can be preprogrammed or user-entered [0058]) and configured to output an alert when the sensed VOC concentration level of each storage bin exceeds the preprogrammed threshold level (alarm system 65 [0063]) in communication with the microcontroller (control module 25) effective to annunciate when the threshold VOC concentration has been exceeded (audible, visual, and tactile alarms [0063]).
	Commercial airplanes require strict safety and monitoring such that the environment is safe for passengers.  This requires ventilation practices in order to maintain passenger safety within the cabin.  Additionally, the prevention of fire or immediate intervention in the event of fire while in flight is critical to passenger safety.  The allowance of lithium/lithium ion batteries on aircrafts has necessitated measures to protect aircraft against lithium battery fires. Therefore, the system of Edwards monitors the condition of 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the sensor of Edwards within the aircraft of Jouper in order prevent any hazardous conditions within aircraft interior and enhance passenger safety.
	Jouper in view of Edwards fails to teach wherein the plurality of VOC sensors and the plurality of volume sensors (111) are alternately disposed along the sensor assembly. 
	However, the use of volume sensors to measure an occupied volume of a storage bin is taught by Jouper; the use of VOC sensors to detect VOCs within a volume of gas is taught by Edwards. To use the two sensors in a same location (air plane storage/stowage) is within the scope of a person having ordinary skill in the art.  Further, commercial airplanes require strict safety and monitoring such that the environment is safe for passengers.  This requires ventilation practices in order to maintain passenger safety within the cabin.  Additionally, the prevention of fire or immediate intervention in the event of fire while in flight is critical to passenger safety.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the sensor of Edwards within the aircraft of Jouper, or anywhere it may be important to monitor for VOCs including a potential storage for lithium batteries, in order prevent any hazardous conditions within aircraft interior.

Claims 4 and 6-14 are rejected under Jouper in view of Edwards further in view of Kline (US20120192908 herein after “Kline”)

Claim 4, as best understood: Jouper teaches a sensor assembly comprising: a distance sensor (sensor 103 including ultrasonic transducers) configured to measure the distance from the distance sensor to an opposed reflective surface ([0018] sensors 103 each emit an echolocation signal such as echolocation signal 105 (visualized in FIG. 1A), which will strike the nearest surface in the signal's 
	Jouper fails to teach a Volatile Organic Compound (VOC) sensor configured to communicate with the microcontroller, including a microcontroller; a radio for sending data; and an energy harvester electrically interconnected to the microcontroller.
	However, Edwards teaches a Volatile Organic Compound (VOC) sensor (gas sensors to monitor for a plurality of gas species [0003]; electronic gas sensor 52 [0023]-[0027], Fig. 2; the measuring cell 50 is within a housing 10 which is exposed to an environment to be monitored [0027]); configured to communicate with a microcontroller (control module 25); a radio (communication system including RF transceiver [0064] for wireless communication capability) for sending data; and a power supply 30 including rechargeable batteries.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to place the sensor in any environment, including an aircraft storage bin, where the monitoring of gases including combustible, explosive, or toxic gases will improve safety for a person or persons affected by the environment. 
	Jouper in view of Edwards fails to teach wherein an energy harvester electrically interconnected to the microcontroller.
	Kline teaches a thermoelectric energy generator.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use an energy harvester which is lightweight and compact to charge or re-charge a battery, such as those of Edwards.

Claim 6: Jouper in view of Edwards further in view of Kline teaches the device of claim 4.  Jouper further teaches wherein the distance sensor includes operates an infrared frequency (claim 10, [0025]).

Claim 7: Jouper in view of Edwards in view of Kline teaches the device of claim 4, previous.  Jouper teaches wherein the distance sensor is one of a plurality of distance sensors (Fig. 1 shows a plurality of sensor 103; Fig. 5 shows a plurality of sensors 506), the plurality of distance sensors mounted to a top surface of the storage bin (the sensors are mounted to the top of the storage bin, Fig. 1) and spaced apart to divide the storage bin into a plurality of segments (The bins are represented by segments 404 when displayed; Fig. 5 shows the sensors 506 arranged in front and back rows whereby their position allows the system to determine placement of objects within the bin; therefore it is understood that each sensors position reflects a position within the bin and therefore a segment of the bin).
	Jouper fails to teach wherein the sensors are mounted to a top, interior surface of the storage bin. Depending on the type of sensor (infrared, ultrasonic, LED, photosensors [0025] within the container) it is within the scope of a person having ordinary skill in the art to place the sensors such that they will effectively function.  A photosensor or laser will not pass through a solid wall of a storage container.  Thus Jouper indicates that number and orientation within the containers may vary.  
	It would have been obvious to a person having ordinary skill in the art to place the volume sensor, as taught by Jouper, within the storage container in the event that the chosen sensor cannot be utilized from outside of the container or through a container wall. 

Claim 8: Jouper in view of Edwards further in view of Kline teaches the device of claim 7.   Jouper teaches that the position of the sensors can indicate a position of an object based on the detected depth (different from the empty container) [0033].  Therefore, it is understood that the position of any of the sensors corresponds to the position of a detected object within the bin. The sensing range/coverage of each sensor can dictate how many sensors would be required to detect the entirety of the bin interior.  It would have been obvious to a person having ordinary skill in the art to divide a bin into segments depending upon the detecting-sensor’s location which will have an associated detection area within the bin including a reliable length and depth for sensor-coverage.

Claim 9: Jouper in view of Edwards further in view of Kline teaches the device of claim 7.  Jouper teaches wherein the distance sensor (sensor 103) is configured to measure distance from top of the storage bin to bottom of the storage bin (Fig. 1) [0019]).

Claim 10:  Jouper in view of Edwards further in view of Kline teaches the sensor assembly of claim 4. Jouper in view of Edwards in view of Kline fails to explicitly teach wherein the VOC sensor is configured to periodically monitor for smoke or venting.
	However, Edwards teaches that the sensor is capable of measuring a variety of gas species including combustible gases, oxygen, carbon monoxide, and volatile organic compounds (VOC) or other toxics [0023].  Edwards teaches that the VOC sensor is configured to periodically monitor for VOCs(Fig. 2 shows the flow chart which periodically cycles back to measure available volume when the system is still “on”)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to configure the sensor of Edwards to detect any anticipated or potential gas species which can pose a danger to a person in the monitored environment including a component of smoke or Li-ion battery (CO2) or any dangerous gas.  

Claim 11: Jouper in view of Edwards further in view of Kline teaches the sensor assembly of claim 10.  Jouper in view of Edwards in view of Kline fails to explicitly teach wherein the smoke or venting originates from lithium batteries.
	However, Edwards teaches that the sensor is capable of measuring a variety of gas species including combustible gases, oxygen, carbon monoxide, and volatile organic compounds (VOC) or other toxics [0023].  It is known to those of ordinary skill in the art that monitoring the CO2 concentration within a lithium ion cell can indicate operation thereof including overcharging, over-discharging, leaking, cell abuse, cell formation and/or ageing mechanisms for commercial lithium ion cells.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to configure the sensor of Edwards to detect any anticipated or potential gas species 

Claim 12: Jouper in view of Edwards further in view of Kline teaches the sensor assembly of claim 10.  Jouper in view of Edwards further in view of Kline fails to explicitly teach wherein the VOC sensor monitors air quality within a storage bin.  Jouper teaches an enclosed container (storage container 102 including stowage bins [0019], [0030]) for an aircraft.  
	Commercial airplanes require strict safety and monitoring such that the environment is safe for passengers.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the sensor of Edwards within the aircraft of Jouper in order to maintain the safety of the occupied and unoccupied aircraft interior.

Claim 13: Jouper in view of Edwards further in view of Kline teaches the sensor assembly of claim 12.  Jouper fails to teach wherein the VOC sensor annunciates a significant event. 
	However, Edwards teaches wherein the VOC sensor annunciates a significant event, said significant event (alarm system 65 uses audible, visual, and tactile alarms when a measured-gas-level threshold is exceeded [0063]). 
	Commercial airplanes require strict safety and monitoring such that the environment is safe for passengers.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to annunciate a significant event as taught by Edwards with the device of Jouper in order to alert any persons (close by or otherwise) of a potential threat to their safety, maintain the safety of the occupied and unoccupied aircraft interior and further obvious to place the sensor in any environment where the monitoring of gases including combustible, explosive, or toxic gases will improve safety for a person affected by the environment.

Claim 14: Jouper in view of Edwards further in view of Kline teaches the sensor assembly of claim 12.  Jouper fails to teach wherein the significant event is selected from the group consisting of an elevated level of VOC, outgassing, or fire. 

	Commercial airplanes require strict safety and monitoring such that the environment is safe for passengers.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to annunciate a significant event as taught by Edwards with the device of Jouper in order to alert any persons (close by or otherwise) of a potential threat to their safety, maintain the safety of the occupied and unoccupied aircraft interior and further obvious to place the sensor in any environment where the monitoring of gases including combustible, explosive, or toxic gases will improve safety for a person affected by the environment.

Claims 15-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jouper in view of Edwards. 

Claim 15: Jouper discloses a method of sensing storage bin volume, comprising (method of monitoring the available volume in a container): measuring an initial reference measurement of a storage bin (the sensors are used to measure the total available volume in the container when it is empty [0026]); measuring, using a distance sensor (103, 506, [0025] various sensor types are suitable for use with the disclosed and other embodiments, including ultrasonic, infrared, LED, photo sensors, lasers, etc. Generally, any device that can accurately range short distance measurements is suitable for use as a sensor in keeping with the present disclosure.), distance from a top of the storage bin to a top of loaded material ([0025] sensors may be directed from the bottom or back of the container. Fig. 1 shows the sensors at the top of the container 102); setting, using a microcontroller, a time frame for measuring subsequent distances using the distance sensor (microcontroller 303, Fig. 3 [0029] a first transducer is used to transmit/receive, the others transducers are then used in kind; Fig. 2 shows a flow chart of the process for monitoring a container volume wherein when the system is still on the process repeats again to monitor the occupied volume [0026]); and calculating a percentage of use based on the initial reference 
	Jouper fails to teach detecting, with a VOC sensor located in the stowage bin, a significant event. 
	However, Edwards teaches the use of sensors to monitor an environment including VOC sensors (gas sensors in a real-time continuous monitoring (RTCM) system; electronic gas sensor 52 [0023]-[0027], Fig. 2, control module 25 [0003], [0006], [0026]; when the monitored environment has a threshold limit value for the individual gases detected. The threshold values can be preprogrammed or user-entered [0058]; alarm system 65 [0063]). 
	Commercial airplanes require strict safety and monitoring such that the environment is safe for passengers.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the sensor of Edwards within the aircraft stowage bin of Jouper in order to maintain the safety of the occupied and unoccupied aircraft interior and to place the sensor in any environment where the monitoring of gases including combustible, explosive, or toxic gases will improve safety for a person affected by the environment.

Claim 16: Jouper in view of Edwards teaches the method of claim 15, previous.  Jouper further teaches displaying, on a display panel, storage bin location and percentage of used space within the storage bin at the location ([0032] There are many other methods by which to present information regarding the occupied or free volume of containers and other parameters. For instance, a three LED display of green, yellow and red may signify various levels of utilization. Similarly, a multi-segment display may have multiple LEDS such as three green, three yellow and three red, to produce a more granular representation. Information could also be displayed numerically, such as a on a LCD display presenting incremental steps of one percent. This information could also be communicated to a flight attendant control panel showing bin locations. Also, see Fig. 4).

Claim 18: Jouper discloses the method of claim 15.  Jouper fails to teach annunciating, via the VOC sensor, the significant event.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the sensor of Edwards within the aircraft stowage bin of Jouper in order to maintain the safety of the occupied and unoccupied aircraft interior and to place the sensor in any environment where the monitoring of gases including combustible, explosive, or toxic gases will improve safety for a person affected by the environment. 

Claim 19: Jouper discloses the method of claim 17.  Jouper fails to teach wherein the significant event is selected from the group consisting of an elevated level of VOC, outgassing, or fire. 
	Edwards teaches the detection of various gasses [0023] those due to out-gassing, VOC’s, CO2; [0063] a threshold exceeded for a gas to be detected will trigger an alarm or multiple alarms).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the sensor of Edwards within the aircraft stowage bin of Jouper in order to maintain the safety of the occupied and unoccupied aircraft interior and to place the sensor in any environment where the monitoring of gases including combustible, explosive, or toxic gases will improve safety for a person affected by the environment.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/JEAN F MORELLO/             Examiner, Art Unit 2861                                                                                                                                                                                           	3/10/2021

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861